—Motion by the petitioners in a proceeding pursuant to CPLR article 78 which was transferred to this Court by order of the Supreme Court, Nassau County, entered June 6, 1996, to substitute as a petitioner Barbara Petrosky, as the executrix of the estate of the deceased petitioner Frank Petrosky.
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is Ordered that the motion is granted, and the caption of the above-entitled case is amended accordingly.
Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.